          Case 1:20-cv-01507-NONE-SAB Document 13 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   INNOVATIVE RISK MANAGEMENT,                         Case No. 1:20-cv-01507-NONE-SAB

10                   Plaintiff,                          ORDER RE STIPULATION CONTINUING
                                                         MANDATORY SCHEDULING
11           v.                                          CONFERENCE

12   SIKA CORPORATION,                                   (ECF No. 12)

13                   Defendant.

14

15          On December 24, 2020, the parties filed a stipulation to continue the mandatory

16 scheduling conference that is currently set for January 8, 2021. Having reviewed the stipulation,

17 the Court finds that good cause exists to grant the stipulation.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The scheduling conference set for January 8, 2021, is CONTINUED to April 29,

20                  2021, at 3:30 p.m. in Courtroom 9; and

21          2.      The parties shall file a joint scheduling report seven (7) days prior to the

22                  scheduling conference.

23
     IT IS SO ORDERED.
24

25 Dated:        December 29, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
